REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record (Kirenko et al., PG Pub. 2016/0120482) discloses using a camera comprising separate detection units (see par. 37) to extract physiological information, but does not disclose providing instruction to the user to modify the location of the portable measurement system upon the detection unit not fulfilling a proximity criterion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792